            Case 2:18-cv-00928-MJP Document 84 Filed 10/24/18 Page 1 of 15




 1                                                         The Honorable Marsha J. Pechman
 2
 3
 4
 5
 6
 7
 8
 9
                            UNITED STATES DISTRICT COURT
10                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
11
12
13   YOLANY PADILLA, et al.,                  Case No. 2:18-cv-00928-MJP
                   Plaintiffs-Petitioners,
14       v.
15                                            PLAINTIFFS’ OPPOSITION TO
     U.S. IMMIGRATION AND CUSTOMS             DEFENDANTS’ MOTION FOR
16   ENFORCEMENT, et al.,                     RELIEF FROM DEADLINES
17                  Defendants-Respondents.
18                                            NOTE ON MOTION CALENDAR:
                                              October 26, 2018
19
20
21
22
23
24
25
26
27
28
                 Case 2:18-cv-00928-MJP Document 84 Filed 10/24/18 Page 2 of 15




 1                                           I.    INTRODUCTION
 2
               This Court should deny Defendants’ motion to hold this case in abeyance and relieve
 3
     them of all deadlines. That motion is based on what Defendants assume will be the latest of the
 4
     Attorney General’s series of efforts to deter asylum seekers from seeking refuge in the United
 5
     States. Under the guise of the Supreme Court’s decision in Jennings v. Rodriguez, 138 S. Ct. 830
 6
     (2018), Defendant Sessions has self-certified the question of whether the Board of Immigration
 7
 8   Appeals’ decision in Matter of X-K-, 23 I&N Dec. 731 (BIA 2005)—which Plaintiffs and

 9   putative bond hearing (BH) class members have cited to support their eligibility for bond

10   hearings—“should be overruled.” Matter of M-G-G-, 27 I&N Dec. 469 (A.G. 2018); Matter of
11   M-S-, 27 I&N Dec. 476 (A.G. 2018). Defendants mistakenly state that Plaintiffs “concede” that
12   their bond claims depend on Matter of X-K-, and that Plaintiffs “implicitly concede” that
13
     Defendant Sessions’ future decision in Matter of M-S- will resolve all issues “with respect to the
14
     bond hearing class.” Dkt. 83 at 1.1 While Plaintiffs have cited to Matter of X-K- as evidencing
15
     the availability of bond hearings, the Due Process Clause of the Fifth Amendment as well as the
16
     regulatory basis underlying the decision in Matter of X-K- long have provided the foundational
17
     basis for those hearings. The Court’s decision in Jennings does not change that fact, and any
18
19   contrary conclusion by Defendant Sessions would warrant review by this Court.

20             This Court should deny Defendants’ motion. First, as discussed in Plaintiffs’ preliminary

21   injunction motion and herein, proposed BH class members face substantial, irreparable harm
22   from the existing delay and lack of adequate procedural protections in those hearings. Staying
23   proceedings at this junction would further exacerbate that harm. Second, as Defendants readily
24
     admit, when Defendant Sessions will issue a decision in Matter of M-S- is entirely speculative.
25
     Recent certification decisions suggest that Defendant Sessions likely will not issue a decision for
26
27   1
            Defendants do not, and could not, suggest that Matter of M-S- implicates Plaintiffs’
28   claims on behalf of the credible fear class. Indeed, Defendants ignore those claims in the motion.
         PLS.’ OPP. TO DEFS.’ DEADLINE MX.                            NORTHWEST IMMIGRANT RIGHTS
                                                  -1                                          PROJECT
                                                                           615 Second Avenue, Suite 400
                                                                                     Seattle, WA 98104
                                                                                    Tel. (206) 957-8611
              Case 2:18-cv-00928-MJP Document 84 Filed 10/24/18 Page 3 of 15




 1   months. Furthermore, that decision ultimately may not change bond practices because serious
 2
     constitutional concerns would result from the elimination of bond hearings. If and when
 3
     Defendant Sessions issues a decision in Matter of M-S-, this Court may address that decision as
 4
     needed, including with respect to the pending motions for class certification and preliminary
 5
     injunctive relief. This Court retains broad discretion to modify the class definitions as needed
 6
     throughout the course of the litigation. Similarly, where appropriate, Defendants may move to
 7
 8   modify any preliminary injunctive relief that this Court has provided.

 9                                        II.        BACKGROUND

10   A.     Defendants’ Anti-Asylum Seeker Policies and Actions
11          Plaintiffs seek to protect the rights of individuals seeking asylum in the United States,
12   challenging Defendants’ systemic actions to impede their ability to seek protection, even after
13
     having been found by an asylum officer to have a credible fear of return to their country of
14
     origin. Because it is important to place Defendants’ pending motion in context, Plaintiffs provide
15
     a brief overview of Defendants’ recent anti-asylum seeker policies and actions. On October 12,
16
     2017, Defendant Sessions delivered the following remarks to Defendant Executive Office for
17
     Immigration Review (EOIR):
18
19          [I]n 2009, the previous Administration began to allow most [noncitizens] who
            passed an initial credible fear review to be released from custody into the United
20          States pending a full hearing. These changes—and case law that has expanded the
21          concept of asylum well beyond Congressional intent—created even more
            incentives for illegal [noncitizens] to come here and claim a fear of return. . . . The
22          system is being abused to the detriment of the rule of law, sound public policy,
            public safety, and of just claims. . . . Saying a few simple words is now transforming
23
            a straightforward arrest and immediate return into a probable release and a
24          hearing—if the [noncitizen] shows for the hearing.

25   Jefferson B. Sessions III, Att’y Gen., Attorney General Jeff Sessions Delivers Remarks to the

26   Executive Office for Immigration Review (Oct. 12, 2017), https://tinyurl.com/y9n3alru.
27          Defendant Sessions reiterated these themes multiple times over the past year. In another
28
      PLS.’ OPP. TO DEFS.’ DEADLINE MX.                               NORTHWEST IMMIGRANT RIGHTS
                                                -2                                            PROJECT
                                                                           615 Second Avenue, Suite 400
                                                                                     Seattle, WA 98104
                                                                                    Tel. (206) 957-8611
              Case 2:18-cv-00928-MJP Document 84 Filed 10/24/18 Page 4 of 15




 1   speech to Defendant EOIR in June 2018, he expressed disapproval of the credible fear process,
 2
     claiming that “[s]aying a few simple words—claiming a fear of return—is now transforming a
 3
     straightforward arrest for illegal reentry and immediate return to a prolonged legal process where
 4
     [a noncitizen] may be released from custody into the United States and possibly never show up
 5
     for an immigration hearing.” Jefferson B. Sessions III, Att’y Gen., Attorney General Sessions
 6
     Delivers Remarks to the Executive Office for Immigration Review Legal Training Program
 7
 8   (June 11, 2018), https://tinyurl.com/yasya8v3. Similarly, he criticized “the previous

 9   Administration” for “releas[ing] most [noncitizens] apprehended at the border who requested

10   asylum into the United States with a document asking them to show up for a hearing at some
11   later date.” Jefferson B. Sessons III, Att’y Gen., Attorney General Sessions Addresses Recent
12   Criticisms of Zero Tolerance By Church Leaders (June 14, 2018), https://tinyurl.com/y9t2nay9.
13
     In September 2018, speaking to a new class of immigration judges, Defendant Sessions repeated
14
     that “[s]aying a few simple words—claiming a fear of return—has transformed a straightforward
15
     arrest for illegal entry and immediate return to too often a prolonged legal process, where [a
16
     noncitizen] may be released from custody into the United States and possibly never show up for
17
     an immigration hearing.” Jefferson B. Sessions III, Att’y Gen., Attorney General Sessions
18
19   Delivers Remarks to the Largest Class of Immigration Judges in History for the Executive Office

20   for Immigration Review (EOIR) (Sept. 10, 2018), https://tinyurl.com/y7jrxl2v (“September 10

21   Speech”). And even more pointedly, he opined that allowing release on bond for individuals who
22   pass credible fear interviews creates “[p]owerful incentives . . . to come here illegally and claim
23   a fear of return.” Id.
24
             Earlier this year, in April 2018, Defendant Sessions announced the “Zero-Tolerance
25
     Policy,” pursuant to which the government would criminally prosecute all noncitizens who
26
     crossed the southern border, including asylum seekers, and would separate parents from their
27
     children. Defendant Sessions warned individuals crossing the southern border, including asylum
28
      PLS.’ OPP. TO DEFS.’ DEADLINE MX.                              NORTHWEST IMMIGRANT RIGHTS
                                               -3                                            PROJECT
                                                                          615 Second Avenue, Suite 400
                                                                                    Seattle, WA 98104
                                                                                   Tel. (206) 957-8611
              Case 2:18-cv-00928-MJP Document 84 Filed 10/24/18 Page 5 of 15




 1   seekers, that they would “not be rewarded” and would “be met with the full prosecutorial powers
 2
     of the Department of Justice.” Press Release, U.S. Dep’t of Justice, Attorney General Announces
 3
     Zero-Tolerance Policy for Criminal Illegal Entry (Apr. 6, 2018), https://tinyurl.com/y96nsut6;
 4
     see also September 10 Speech (describing the “deterrent effect” of the Zero Tolerance Policy
 5
     against asylum seekers who “abuse[]” the immigration system “to the detriment of the rule of
 6
     law, sound public policy, and public safety”).
 7
 8          Subsequently, after sustained public outcry against the ensuing separation of thousands of

 9   parents and children, President Trump issued an Executive Order directing an end to the practice

10   in the future, although doing nothing to reunite the thousands of children already separated from
11   their parents. See Exec. Order No. 13841, 83 Fed. Reg. 29435, Affording Congress an
12   Opportunity to Address Family Separation (Jun. 20, 2018). Moreover, the Executive Order re-
13
     committed Defendants to keep asylum seekers detained while they present their claims to
14
     immigration courts. Id. § 3(a) (directing DHS to “maintain custody of [noncitizen] families
15
     during the pendency of any . . . immigration proceedings involving their members”).
16
            Defendants also made it more difficult for asylum seekers to qualify for asylum and
17
     prevail on the merits of their claims. Defendants Sessions certified a case to himself and issued a
18
19   nationwide, precedential decision that restricted the circumstances under which an asylum seeker

20   can demonstrate membership in a protected group. Matter of A-B-, 27 I&N Dec. 316 (A.G.

21   2018). That decision is binding on Defendant EOIR. In implementing the decision, Defendant
22   USCIS directed USCIS asylum officers to broadly reject categories of asylum claims related to,
23   for example, domestic violence and gang violence. As part of that directive, Defendants
24
     emphasized the discretionary nature of asylum and urged consideration of whether asylum
25
     seekers who have entered without inspection and/or did not pursue refugee status in their
26
     countries of origin when determining whether to exercise such discretion, even in credible fear
27
     interviews. See USCIS, PM-602-0162, Guidance for Processing Reasonable Fear, Credible Fear,
28
      PLS.’ OPP. TO DEFS.’ DEADLINE MX.                              NORTHWEST IMMIGRANT RIGHTS
                                               -4                                            PROJECT
                                                                          615 Second Avenue, Suite 400
                                                                                    Seattle, WA 98104
                                                                                   Tel. (206) 957-8611
                Case 2:18-cv-00928-MJP Document 84 Filed 10/24/18 Page 6 of 15




 1   Asylum, and Refugee Claims in Accordance with Matter of A-B- (Jul. 11, 2018); see also Matter
 2
     of A-B-, 27 I&N at 345 n.12.
 3
     B.     Defendant Sessions’ Certification Decisions
 4
            Just as Defendants’ anti-asylum seeker policies and actions may inform this Court’s
 5
     review of the pending motion, so too should Defendant Sessions’ use of the certification
 6
     authority pursuant to 8 C.F.R. § 1003.1(h)(1)(i). Since January 2018, Defendant Sessions
 7
 8   referred the following eight matters to himself:

 9              Matter of Castro-Tum (referred Jan. 4, 2018): Defendant Sessions certified the case of
10               a pro se respondent, and identified seven far-reaching questions related to
                 administrative closure. 27 I&N Dec. 187, 187 (A.G. 2018). Defendant Sessions
11               issued a decision on May 17, 2018 that limited the ability of IJs to administratively
                 close cases. 27 I&N Dec. 271 (A.G. 2018).
12
13              Matter of E-F-H-L- (decided Mar. 5, 2018): Two months later, in Matter of E-F-H-L-.
                 27 I&N Dec. 226, 226 (A.G. 2018), Defendant Sessions vacated a precedent decision
14               previously issued by the Board that held that “a respondent applying for asylum and
                 withholding of removal [is] ordinarily entitled to a full evidentiary hearing.” Id.
15
16              Matter of A-B- (referred Mar. 7, 2018): In this case, Defendant Sessions certified to
                 himself the following question for review: “Whether, and under what circumstances,
17               being a victim of private criminal activity constitutes a cognizable ‘particular social
18               group’ for purposes of an application for asylum or withholding of removal.” 27 I&N
                 Dec. 227, 227 (A.G. 2018). Defendant Sessions issued a decision on June 11, 2018,
19               that limited the circumstances under which an asylum seeker can demonstrate
                 membership in a protected group. 27 I&N Dec. 316 (A.G. 2018).
20
21              Matter of L-A-B-R- (referred Mar. 22, 2018): Defendant Sessions referred three
                 consolidated cases to himself “for review of issues relating to when there is ‘good
22               cause’ to grant a continuance for a collateral matter to be adjudicated.” 27 I&N Dec.
                 245, 245 (A.G. 2018). He issued a decision restricting the definition of “good cause”
23               on August 16, 2018. 27 I&N Dec. 405 (A.G. 2018).
24
                Matter of S-O-G-& F-D-B- (decided Sept. 18, 2018): Defendant Sessions self-referred
25               this case without notifying the public. On September 18, 2018, he held that IJs may
                 dismiss or terminate removal proceedings only under circumstances expressly
26
                 identified in the regulations. 27 I&N Dec. 462 (A.G. 2018).
27
28
      PLS.’ OPP. TO DEFS.’ DEADLINE MX.                              NORTHWEST IMMIGRANT RIGHTS
                                               -5                                            PROJECT
                                                                          615 Second Avenue, Suite 400
                                                                                    Seattle, WA 98104
                                                                                   Tel. (206) 957-8611
                Case 2:18-cv-00928-MJP Document 84 Filed 10/24/18 Page 7 of 15




 1              Matter of M-G-G- (referred Sept. 18, 2018): In referring to himself yet another pro se
                 case, Defendant Sessions’ sought to review whether “Matter of X-K-, 23 I&N Dec.
 2               731 (BIA 2005) . . . should be overruled in light of Jennings v. Rodriguez, 138 S. Ct.
                 830 (2018).” 27 I&N Dec. 469, 469 (A.G. 2018). On October 12, 2018, he stated he
 3
                 would not review the case because the noncitizen seeking release from custody had
 4               been deported. Matter of M-G-G-, 27 I&N Dec. 475 (A.G. 2018).

 5              Matter of M-S- (referred Oct. 12, 2018): On the same day Defendant Sessions stated
 6               he would not review Matter of M-G-G-, he certified the same question to himself in a
                 separate case. 27 I&N Dec. 476 (A.G. 2018).
 7
                Matter of Negusie (referred Oct. 18, 2018): In his latest certification order, Defendant
 8               Sessions stayed the Board’s precedent decision in Matter of Negusie, 27 I&N Dec.
 9               347 (BIA 2018), which held that duress is an available defense from being barred
                 from asylum or withholding of removal based on the persecution of others, and asked
10               for further briefing on that issue. 27 I&N Dec. 481 (A.G. 2018).
11          To date, 4 of 8 of Defendant Sessions’ certification decisions and 4 of 7 of the certified
12   questions implicate asylum seekers. None of the certifications contain contact information for the
13   individual, his/her counsel, nor any case-related information that may inform briefing, and at
14
     least three of the certified cases are known to involve pro se individuals. Although there is little
15
     case law addressing the referral authority itself—including its validity, scope, and the process
16
     required—the Third Circuit has criticized at least one decision where the Attorney General took
17
     an “unusual” approach in matters of referral and adjudication. Jean-Louis v. Att’y Gen., 582 F.3d
18
19   462, 470 n.11 (3d Cir. 2009); see also Laura S. Trice, Adjudication by Fiat: The Need for

20   Procedural Safeguards in Attorney General Review of Board of Immigration Appeals Decisions,

21   85 N.Y.U. L. Rev. 1766 (2010).

22          In his speech to the new class of IJs, delivered just over a month ago, Defendant Sessions
23   confirmed that he will continue to rapidly employ the regulatory certification authority to make
24   nationwide law:
25          [E]arlier this year, I issued a decision that restores sound principles of asylum and
            long standing principles of immigration law. . . . But it isn’t the only thing we have
26          done to provide clarity to the process. I have also issued decisions on other topics—
27          in one case, clarifying that immigration judges and the Board lack the authority to
            “administratively close” cases under the law; in another, clarifying the “good
28
      PLS.’ OPP. TO DEFS.’ DEADLINE MX.                               NORTHWEST IMMIGRANT RIGHTS
                                               -6                                             PROJECT
                                                                           615 Second Avenue, Suite 400
                                                                                     Seattle, WA 98104
                                                                                    Tel. (206) 957-8611
                 Case 2:18-cv-00928-MJP Document 84 Filed 10/24/18 Page 8 of 15




 1             cause” standard for a continuance for collateral matters in immigration court; and,
               vacating a mooted Board decision that injected confusion as to the requirement to
 2             hold a merits hearing in certain cases. And there will be more still to come.
 3   September 10 Speech. Defendant Sessions’ frequent use of the certification process to target
 4   asylum seekers, combined with his statements and actions, see supra Section II.A, are
 5   incompatible with the due process requirement that an impartial adjudicator decide each case on
 6
     its own merits. Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002) (citation omitted)
 7
     (remanding where IJ’s statements showed that he had “already judged” the respondent’s claim).2
 8
                                             III.    ARGUMENT
 9
               When deciding a stay motion, this Court must balance the “competing interests [that] will
10
     be affected by the granting or refusal to grant a stay.” Lockyer v. Mirant Corp., 398 F.3d 1098,
11
     1110 (9th Cir. 2005) (citing Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936)). In balancing
12
13   those competing interests, the Court considers “the balance of hardships between the parties” and

14   the “prospect of narrowing the factual and legal issues.” Id. at 1112. Here, as detailed in

15   Plaintiffs’ preliminary injunction motion, Dkt. 45, proposed class members face irreparable harm

16   from the delay and lack of adequate protections in bond proceedings. Moreover, Defendant

17   Sessions may take months to reach a decision on the merits of Matter of M-S-, and may
18   ultimately not change the agency’s position in Matter of X-K-. Because these factors outweigh
19   the government’s interest in staying proceedings, the Court should deny Defendants’ motion.
20         A. Staying Proceedings Would Irreparably Harm Putative Class Members
21             A stay in this case would cause serious, irrevocable harm to proposed class members.
22   Dkt. 45 at 20-23. Defendants claim that the Plaintiffs will not face injury because they have been
23
     released from immigration custody and because the proposed class will continue to receive bond
24
25
     2
            Moreover, the Department of Justice is seeking to expand the scope of Defendants
26   Sessions’ regulatory authority, including by authorizing certification of “certain immigration
27   judge decisions regardless of whether those decisions have been appealed to the BIA.” Office of
     Management and Budget, Office of Information and Regulatory Affairs, View Rule, RIN 1125-
28   AA86 (Fall 2018), https://tinyurl.com/y8344hsr.
         PLS.’ OPP. TO DEFS.’ DEADLINE MX.                            NORTHWEST IMMIGRANT RIGHTS
                                                -7                                            PROJECT
                                                                           615 Second Avenue, Suite 400
                                                                                     Seattle, WA 98104
                                                                                    Tel. (206) 957-8611
              Case 2:18-cv-00928-MJP Document 84 Filed 10/24/18 Page 9 of 15




 1   hearings in the meantime. Dkt. 83 at 8-9. However, as Defendants well know, Plaintiffs
 2   challenge Defendants’ practices aimed at deterring asylum seekers by prolonging their detention
 3
     through delaying bond hearings, and by eliminating critical procedural protections in those
 4
     hearings. Dkt. 45 at 21-22. If this case were stayed, proposed class members would continue to
 5
     suffer a restraint on their physical liberty without sufficient due process, in violation of their
 6
     constitutional rights.
 7
             The proposed class is comprised of asylum seekers who fled their countries of origin due
 8
     to persecution, and who experience “further trauma, depression, and other medical and mental
 9
     health problems” because of Defendants’ policies. Id. at 21 (citing several declarations from
10
     immigration practitioners and Plaintiffs). Moreover, protracted detention makes it difficult for
11
12   proposed class members to find an attorney, communicate with others to assist in case

13   preparation, and to compile evidence necessary to support their applications for asylum and other

14   protection. Id. at 22-23. Given the stakes in proposed class members’ asylum cases—return to

15   likely persecution, torture, or death if they do not succeed—the harm that Defendants’ policies

16   inflict on the proposed class members is exceptionally severe and irreparable. Id.; cf. Leiva-Perez
17   v. Holder, 640 F.3d 962, 970 (9th Cir. 2011) (finding stay of deportation warranted where
18   petitioner was likely to face extortion and “savage beatings” if removed).
19           In addition, absent action by this Court, putative BH class members will continue to face
20
     delayed access to bond hearings, causing some proposed class members to give up their cases—
21
     despite the fact that they already have demonstrated a bona fide asylum claim to an asylum
22
     officer. Dkt. 45 at 23. Finally, many proposed class members remain separated from family
23
     during the continued detention they face because of Defendants’ policies. See Dkt. 45 at 23; see
24
     also Washington v. Trump, 847 F.3d 1151, 1169 (9th Cir. 2017) (identifying “separated families”
25
     as relevant factor for irreparable harm analysis). Indeed, the named Plaintiffs themselves faced
26
     these same injuries during their detention, underscoring the gravity of the continued injury that
27
28
      PLS.’ OPP. TO DEFS.’ DEADLINE MX.                                NORTHWEST IMMIGRANT RIGHTS
                                                -8                                             PROJECT
                                                                            615 Second Avenue, Suite 400
                                                                                      Seattle, WA 98104
                                                                                     Tel. (206) 957-8611
              Case 2:18-cv-00928-MJP Document 84 Filed 10/24/18 Page 10 of 15




 1
     putative BH class members face absent prompt action by this Court. See Dkt. Nos. 57, 61. As a
 2
     result, the harm factor strongly favors denying Defendants’ motion to hold this case in abeyance.
 3
     B.       Other Factors Also Support Denying Defendants’ Motion to Delay This Case
 4
              Additional considerations also weigh in favor of deciding the pending motions for class
 5
     certification, preliminary injunctive relief, and Defendants’ motion to dismiss, rather than
 6
     waiting for the Attorney General to issue a decision instead. First, although Defendants
 7
     “anticipate that any stay . . . would be brief,” no timeline exists for the Attorney General’s
 8
     decision. Dkt. 83 at 9. As recent self-certifications demonstrate, the decision could take months
 9
     to resolve. For example, Defendant Sessions certified Matter of Castro-Tum the case to himself
10
11   on January 4, 2018, but the case was pending for five months until May 17, 2018. See 27 I&N

12   Dec. 187 (A.G. 2018); 27 I&N Dec. 271 (A.G. 2018). Similarly, Defendant Sessions certified

13   Matter of L-A-B-R- to himself on March 22, 2018, but did not reach a decision until nearly five

14   months later, on August 16, 2018. See 27 I&N Dec. 245 (A.G. 2018); 27 I&N Dec. 405 (A.G.

15   2018).
16            Plaintiffs have moved for class certification and preliminary injunctive relief seeking to
17   alleviate immediate, ongoing, irreparable harm for putative class members. Defendants may seek
18   to alter how the agency interprets the statutory authority for proposed class members’ bond
19   hearings, but, regardless, their actions continue to violate proposed class members’ constitutional
20   rights with respect to bond hearings. Even if Defendant Sessions ultimately abrogates the
21   agency’s position regarding the availability of such hearings, this Court has ample authority,
22
     where appropriate, to modify any class definition or order granting preliminary injunctive relief.
23
     See, e.g., Armstrong v. Davis, 275 F.3d 849, 871 n.28 (9th Cir. 2001) (“[Rule 23] provides
24
     district courts with broad discretion to determine whether a class should be certified, and to
25
     revisit that certification throughout the legal proceedings before the court.”), abrogated on other
26
     grounds by Johnson v. California, 543 U.S. 499 (2005); A&M Records, Inc. v. Napster, Inc., 284
27
     F.3d 1091, 1098 (9th Cir. 2002) (“A district court has inherent authority to modify a preliminary
28
      PLS.’ OPP. TO DEFS.’ DEADLINE MX.                               NORTHWEST IMMIGRANT RIGHTS
                                                -9                                            PROJECT
                                                                           615 Second Avenue, Suite 400
                                                                                     Seattle, WA 98104
                                                                                    Tel. (206) 957-8611
              Case 2:18-cv-00928-MJP Document 84 Filed 10/24/18 Page 11 of 15




 1   injunction in consideration of new facts.”). Defendants ask this Court to pause this case for an
 2   indefinite period to await a decision that may not even change the agency’s position. If and when
 3
     Defendant Sessions modifies Matter of X-K-, this Court then may address the propriety of the
 4
     action. In the meantime, there is no reason to delay ruling on the pending motions, all of which
 5
     will be fully briefed by October 26, 2018.
 6
             Second, any decision by Defendant Sessions reversing Matter of X-K- almost certainly
 7
     would require ignoring fundamental principles of liberty and due process as well as revising
 8
     longstanding regulations governing immigration court jurisdiction and proceedings. See 23 I&N
 9
     Dec. at 734-36. Defendants attempt to obscure that fact by stating that Matter of X-K- was
10
     decided in part because of “ambiguity in the statute and applicable regulations.” Dkt. 83 at 4.
11
12   That conclusion does not find support in Matter of X-K-, the statute, or applicable regulations.

13   Defendant Sessions points to the Supreme Court’s decision in Jennings v. Rodriguez to question

14   the ongoing validity of Matter of X-K-. See Matter of M-S-, 27 I&N Dec. 476 (A.G. 2018).

15   However, in Jennings, the Court expressly declined to address any of the constitutional issues

16   presented in that case. See Jennings, 138 S. Ct. at 851 (holding that because the Court of Appeals
17   “had no occasion to consider respondents’ constitutional arguments on their merits. . . . we do
18   not reach those arguments. Instead, we remand the case to the Court of Appeals to consider them
19   in the first instance.”).
20           Serious constitutional considerations underlie and support Matter of X-K- and its reading
21   of the current regulations. Individuals who have entered the United States long have been
22
     accorded more due process rights than those who have merely applied for admission. See
23
     Shaughnessy v. United States ex rel. Mezei, 345 U.S. 206, 212 (1953). Here, proposed class
24
     members seeking adequate and timely bond hearings have all entered the country before being
25
     detained, and have all passed a credible fear interview, demonstrating that they have a
26
     “significant possibility” of obtaining asylum, 8 C.F.R. § 208.30(e)(2)—and a route to permanent
27
     residency, and ultimately citizenship, see 8 U.S.C. § 1159(b). These additional concerns suggest
28
      PLS.’ OPP. TO DEFS.’ DEADLINE MX.                              NORTHWEST IMMIGRANT RIGHTS
                                              - 10                                           PROJECT
                                                                          615 Second Avenue, Suite 400
                                                                                    Seattle, WA 98104
                                                                                   Tel. (206) 957-8611
               Case 2:18-cv-00928-MJP Document 84 Filed 10/24/18 Page 12 of 15




 1   that even were Defendant Sessions to attempt to modify the agency’s position from Matter of X-
 2   K-, the result would run afoul of constitutional requirements.
 3
               Indeed, as the Supreme Court and the Ninth Circuit have repeatedly affirmed, “once a[]
 4
     [noncitizen] enters the country, the legal circumstance changes, for the Due Process Clause
 5
     applies to all ‘persons’ within the United States, including [noncitizens], whether their presence
 6
     here is lawful, unlawful, temporary, or permanent.” Zadvydas v. Davis, 533 U.S. 678, 693 (2001)
 7
     (emphases added); see also Valenzuela v. Arpaio, 770 F.3d 772, 781 (9th Cir. 2014) (en banc)
 8
     (due process protects “every person within the nation’s borders . . . ‘[e]ven one whose presence
 9
     in this country is unlawful, involuntary, or transitory’”) (quoting Mathews v. Diaz, 426 U.S. 67,
10
     77 (1976)); Kim Ho Ma v. Ashcroft, 257 F.3d 1095, 1108 (9th Cir. 2001) (“[O]nce a[]
11
12   [noncitizen] has ‘entered’ U.S. territory, legally or illegally, he or she has constitutional rights,

13   including Fifth Amendment rights.”). Those due process rights apply regardless of when and

14   how an individual entered the United States. See, e.g., Flores-Chavez v. Ashcroft, 362 F.3d 1150,

15   1153, 1160-62 (9th Cir. 2004) (finding that noncitizen apprehended the same day as his unlawful

16   entry is entitled to due process); Rios-Berrios v. INS, 776 F.2d 859, 860, 862-63 (9th Cir. 1985)
17   (same).
18             The relevant statutory and regulatory scheme, in turn, corresponds to these longstanding
19   constitutional principles that distinguish between the due process rights of those who have
20   effected an entry into the country, including an unlawful entry, and those who are deemed not to
21   have effected an entry because they were taken into custody upon arrival at a port of entry. See
22
     Mezei, 345 U.S. at 212 (“[Noncitizens] who have once passed through our gates, even illegally,
23
     may be expelled only after proceedings conforming to traditional standards of fairness
24
     encompassed in due process of law.”). Sections 1225(b)(1) and (2) of Title 8 encompass
25
     expedited removal and credible fear procedures for two separate categories of noncitizens: first,
26
     those who are apprehended upon arriving at a port of entry and are deemed “arriving
27
     [noncitizens],” and second, those who are apprehended after entering without inspection and are
28
      PLS.’ OPP. TO DEFS.’ DEADLINE MX.                                NORTHWEST IMMIGRANT RIGHTS
                                                - 11                                           PROJECT
                                                                            615 Second Avenue, Suite 400
                                                                                      Seattle, WA 98104
                                                                                     Tel. (206) 957-8611
             Case 2:18-cv-00928-MJP Document 84 Filed 10/24/18 Page 13 of 15




 1   labeled as “certain other [noncitizens].” The statute states that once an “arriving [noncitizen]” or
 2   “certain other [noncitizen]” passes a credible fear interview, “the [noncitizen] shall be detained
 3
     for further consideration of the application for asylum.” 8 U.S.C. § 1225(b)(1)(B)(ii). They are
 4
     then transferred to regular removal proceedings under 8 U.S.C. § 1229a to apply for asylum and
 5
     any other immigration benefits for which they may qualify. See 8 C.F.R. § 208.30(f).
 6
            Matter of X-K- concluded that the regulations clearly—not ambiguously—treat “arriving
 7
     [noncitizens]” and “certain other [noncitizens]” differently once in regular removal proceedings.
 8
     Specifically, an IJ may review DHS’s detention decision for “certain other [noncitizens]” under
 9
     the regulations, while an IJ may not do so for an “arriving [noncitizen].” 23 I&N Dec. at 731,
10
     734-35 (explaining that 8 C.F.R. § 1003.19 differentiates between these two classes of
11
12   noncitizens by “specifically exclud[ing]” arriving noncitizens from IJ custody determinations).

13   In other words, the regulations make clear that “certain other [noncitizens]” are not subject to the

14   mandatory detention provision in 8 U.S.C. § 1225(b)(1)(B)(ii). As explained above, that

15   distinction is rooted in fundamental constitutional principles concerning due process.

16          Given this clear constitutional and regulatory distinction—the result in Matter of X-K-
17   should not—and cannot—change simply because the Attorney General certified a case to
18   himself. Indeed, Defendant Sessions has little reason to think the Supreme Court has even
19   addressed noncitizens in Plaintiffs’ position, as the class before the Court in Jennings dealt only
20   with arriving noncitizens—those who are not entitled to an initial custody hearing—and not
21   “certain other [noncitizens].” See Rodriguez v. Robbins, 715 F.3d 1127, 1139-40 (9th Cir. 2013)
22
     (describing members of the Jennings § 1225(b) subclass as “applicants for admission,” and not
23
     as individuals who have already entered the United States). Accordingly, Plaintiffs request that
24
     the Court adjudicate the pending motions seeking protection for proposed class members who
25
     continue to suffer deprivation of their constitutional rights.
26
                                               CONCLUSION
27
            For the foregoing reasons, the Court should deny Defendants’ motion.
28
      PLS.’ OPP. TO DEFS.’ DEADLINE MX.                               NORTHWEST IMMIGRANT RIGHTS
                                                - 12                                          PROJECT
                                                                           615 Second Avenue, Suite 400
                                                                                     Seattle, WA 98104
                                                                                    Tel. (206) 957-8611
            Case 2:18-cv-00928-MJP Document 84 Filed 10/24/18 Page 14 of 15




 1   RESPECTFULLY SUBMITTED this 24th day of October, 2018.

 2
     s/ Matt Adams                                     s/ Trina Realmuto
 3   Matt Adams, WSBA No. 28287                        Trina Realmuto*
 4   Email: matt@nwirp.org                             Email: trealmuto@immcouncil.org

 5   s/ Glenda M. Aldana Madrid                        s/ Kristin Macleod-Ball
     Glenda M. Aldana Madrid, WSBA No. 46987           Kristin Macleod-Ball*
 6
     Email: glenda@nwirp.org                           Email: kmacleod-ball@immcouncil.org
 7
     s/ Leila Kang                                     American Immigration Council
 8   Leila Kang, WSBA No. 48048                        100 Summer Street, 23rd Floor
     Email: leila@nwirp.org                            Boston, MA 02110
 9
                                                       (857) 305-3600
10   s/ Aaron Korthuis
     Aaron Korthuis, WSBA No. 53974                    *Admitted pro hac vice
11   Email: aaron@nwirp.org
12
     Northwest Immigrant Rights Project
13   615 Second Avenue, Suite 400
     Seattle, WA 98104
14   Telephone: (206) 957-8611
15   Facsimile: (206) 587-4025

16                                 Attorneys for Plaintiffs-Petitioners
17
18
19
20
21
22
23
24
25
26
27
28
     PLS.’ OPP. TO DEFS.’ DEADLINE MX.                              NORTHWEST IMMIGRANT RIGHTS
                                              - 13                                          PROJECT
                                                                         615 Second Avenue, Suite 400
                                                                                   Seattle, WA 98104
                                                                                  Tel. (206) 957-8611
             Case 2:18-cv-00928-MJP Document 84 Filed 10/24/18 Page 15 of 15




 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that on October 24, 2018, I electronically filed the foregoing with the
 3   Clerk of the Court using the CM/ECF system, which will send notification of such filing to those
 4
     attorneys of record registered on the CM/ECF system. All other parties shall be served in
 5
     accordance with the Federal Rules of Civil Procedure.
 6
 7
            DATED this 24th day of October, 2018.
 8
            s/ Aaron Korthuis
 9          Aaron Korthuis, WSBA No. 53974
10          Email: aaron@nwirp.org
            Northwest Immigrant Rights Project
11          615 Second Avenue, Suite 400
            Seattle, WA 98104
12          Telephone: (206) 816-8611
13          Facsimile: (206) 587-4025

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      PLS.’ OPP. TO DEFS.’ DEADLINE MX.                             NORTHWEST IMMIGRANT RIGHTS
                                              - 14                                          PROJECT
                                                                         615 Second Avenue, Suite 400
                                                                                   Seattle, WA 98104
                                                                                  Tel. (206) 957-8611
